ARNOLD, Judge.
Defendant’s first assignment of error is based upon four unrelated exceptions to the admission of evidence at his trial. His first contention is that the testimony of Mr. Creech regarding the location of the shed from the house where Mr. Coasey was found was not relevant as there was no evidence defendant had been in the shed, or evidence that the footprints leading from the shed to the house were made by him.
It is a well-known rule that evidence is relevant if it has any logical tendency to prove a fact at issue in a case. In a criminal case every circumstance that tends to throw light on the supposed crime is admissible. State v. Braxton, 294 N.C. 446, 242 S.E. 2d 769 (1978); State v. Pate, 40 N.C. App. 580, 253 S.E. 2d 266, cert. denied 297 N.C. 616, 257 S.E. 2d 222 (1979). The location of the shed, in which the gun and gloves used in the robbery were found, from the residence in which defendant was found is clearly relevant as measured by the foregoing test.
We have carefully examined the other exceptions within defendant’s first assignment of error and find them to also be without merit.
Defendant’s second and third assignments of error are that his motions to dismiss were improperly denied by the trial court.
A motion to dismiss in a criminal case requires the court to consider all of the evidence actually admitted, whether competent or incompetent, State v. Walker, 266 N.C. 269, 145 S.E. 2d 833 (1966), in the light most favorable to the State, giving it the benefit of every reasonable inference fairly drawn therefrom. State v. Smith, 291 N.C. 505, 231 S.E. 2d 663 (1977). If there is any evidence tending to prove the fact of guilt, or which reasonably *452leads to that conclusion, it is for the jury to say whether it is convinced beyond a reasonable doubt of the guilt of the accused. The question, therefore, is whether there is substantial evidence to support a finding that the offense charged has been committed, and that the accused committed it. State v. Smith, supra.
When measured by these rules the state’s evidence would permit a jury to find that Mr. Creech was robbed by the defendant at gunpoint on 1 February 1980, the evidence is therefore sufficient to carry the case to the jury and defendant’s motions to dismiss were properly denied.
No error.
Judges Clark and Martin (Harry C.) concur.